Citation Nr: 9930936	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977, from November 1979 to March 1980, and from January 1982 
to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a service 
connection for hypertension.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  

In his December 1997 VA Form 9 substantive appeal, the 
veteran requested a personal hearing before a member of the 
Board.  Subsequently, he filed an October 1999 written 
withdrawal of his hearing request prior to any such hearing 
being held.  This action is accepted by the Board as a valid 
withdrawal, and the appeal will continue based on the 
evidence of record.  38 C.F.R. § 20.702(e) (1999).  


FINDINGS OF FACT

1.  The veteran has submitted a current medical diagnosis of 
hypertension.  

2.  Evidence of a medical nexus between any disease or injury 
in service or within a year thereafter, and a current 
diagnosis of hypertension has not been presented.  


CONCLUSION OF LAW

The veteran's claim for service connection is denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was first afforded a service entrance examination 
in January 1976, and no current or prior cardiovascular 
disabilities were noted, including hypertension.  His blood 
pressure was 110/70, sitting.  He reported a prior history of 
chest pain, and "did not know" if he'd ever had high or low 
blood pressure.  Nevertheless, he was deemed fit for service, 
and was accepted thereto.  In April 1976, the veteran sought 
medical treatment for chest pain, and gave a history of two 
prior heart attacks, at ages 15 and 16.  The military 
examiner found the veteran's heart to display a normal sinus 
rhythm, and stated his reported prior heart attacks were 
"hard to believe."  A cardiovascular consultation was 
recommended.  Upon consultation, the veteran reported upper 
left chest pain aggravated by exertion.  Examination revealed 
tenderness along the ribs and left clavicle.  A 
cardiopulmonary examination was negative.  The impression was 
of "chest wall, acute."  He was returned to duty and 
advised to secure his civilian health records.  The veteran 
was next examined in March 1977, at the time of his service 
separation examination.  He reported no chest pain or history 
thereof, and physical examination noted no cardiovascular 
disability.  His blood pressure was 116/70, sitting.  He was 
deemed fit for discharge.  

The veteran entered active military service again in January 
1982.  His blood pressure was 130/78, sitting, and no 
cardiovascular disability was diagnosed.  He denied any 
history of high or low blood pressure, and was accepted into 
service.  He sought treatment in January 1983 for a sore 
throat, and his blood pressure was recorded at 130/80.  A 
periodic medical examination conducted in January 1986 noted 
blood pressure of 120/70, sitting.  No cardiovascular 
disorder was diagnosed at that time.  A September 1986 
treatment note regarding a shoulder strain also noted blood 
pressure of 110/60.  An October 1986 treatment note recorded 
a blood pressure reading of 126/89.  An August 1988 
echocardiogram revealed a normal sinus rhythm but also a 
nonspecific intraventricular conduction delay.  The 
impression was of a borderline echocardiogram, with no other 
diagnosis made.  The veteran was then afforded a chest X-ray 
in September 1988, which was negative for any cardiac 
abnormality.  His blood pressure was 128/86, sitting, and he 
was judged fit for submarine duty.  A February 1989 periodic 
examination noted blood pressure of 120/80, sitting, and a 
diagnosis of hypercholesterolemia.  A second echocardiogram 
performed in July 1992 again noted a normal sinus rhythm 
accompanied by a nonspecific intraventricular conduction 
delay.  A borderline echocardiogram was the recorded 
impression.  At the time of the veteran's July 1992 service 
separation examination, his blood pressure was 130/82, 
sitting.  No cardiovascular disability, including 
hypertension, was noted, and he was released from active 
duty.  

The veteran filed a claim for service connection for 
hypertension in September 1996.  In support of his claim, he 
also filed private medical records which showed treatment for 
several cardiovascular disabilities beginning in early 1996.  
At that time, he had an episode of severe chest pain with 
nausea and shortness of breath.  He sought treatment at a 
private hospital emergency room, and testing revealed a 
"markedly abnormal cardiogram."  A history of hypertension 
was also recorded.  A May 1996 blood pressure reading was 
152/98.  A cardiac catheterization performed that same month 
revealed significant disease of the left anterior descending 
vessel, and a cardiac stent was recommended.  A multi-vein 
graft was attempted in July 1996, but preliminary testing 
suggested a failure of at least one of the vein grafts.  His 
blood pressure at that time was 130/100.  

In December 1996, the veteran was afforded a VA 
cardiovascular examination.  He reported an onset of chest 
pain, shortness of breath, and syncope in May 1996, followed 
by private treatment for coronary artery disease.  He has had 
numerous cardiac complications, including recurrence of 
stenoses, aneurysms of the grafted veins, and angina.  At the 
time of examination, he was in no acute distress, with blood 
pressure of 120/80.  His heart displayed regular rate and 
rhythm, with no murmurs.  An echocardiogram revealed an old 
inferior myocardial infarction.  The final diagnosis was 
coronary artery disease, hypercholesterolemia, and a history 
of hypertension.  No date of onset was given.  

The RO reviewed the medical evidence of record and in a 
December 1996 rating decision, denied the veteran's claim for 
service connection for hypertension.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

Analysis

The veteran seeks service connection for hypertension.  
Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Likewise, service connection may also be 
granted for certain statutorily-enumerated disabilities, such 
as hypertension, which manifest to a compensable degree 
within one year of the date of discharge from service.  38 
U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, the veteran has not submitted sufficient 
evidence to render his claim well grounded.  

As is noted above, a well grounded claim for service 
connection for hypertension requires evidence of a disease or 
injury incurred in service or within a year thereafter.  
Caluza, supra.  While the veteran's blood pressure was taken 
on several occasions during his periods of active duty, 
hypertension was never diagnosed or suggested as a possible 
diagnosis.  The first diagnosis of record for hypertension 
dates to 1996, more than one year after the veteran's 
separation from service.  While the December 1996 VA 
examination report notes a "history of hypertension," as do 
several 1996 private medical records, no specific date of 
onset was given by the VA or private physicians.  It would 
therefore be purely speculative to presume the veteran's 
history of hypertension dated back to June 1993, in the 
absence of any clinical evidence in support thereof.  As is 
noted above, something more than a speculative basis is 
required to establish service connection.  Tirpak, supra.  
Despite the veteran's extensive post-service treatment for a 
multitude of cardiovascular problems, no medical expert of 
record has suggested the veteran's hypertension began in 
service or within a year thereafter; for this reason, his 
claim is not well grounded.  See Wade v. West, 11 Vet. 
App. 302, 305-6 (1998) (citing Caluza, supra).  

The veteran himself has pointed to his August 1988 and July 
1992 in-service echocardiograms as evidence of hypertension 
during his service period.  These tests noted a nonspecific 
intraventricular conduction delay and were characterized as 
"borderline" by military physicians.  Nevertheless, these 
same medical examiners declined to render any subsequent 
diagnosis of cardiovascular disability, including 
hypertension.  In the absence of such a diagnosis, the 
veteran's assertions that these examinations indicate 
hypertension are beyond his competence as a layperson and are 
therefore not binding on the Board.  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim for service connection for 
hypertension must be denied as not well grounded.  While the 
veteran has presented evidence of a current diagnosis of 
hypertension, neither a causal disease or injury incurred in 
or aggravated by service, or within a year of service 
separation, nor a medical nexus to his current hypertension, 
has not been demonstrated.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  For this reason, his claim is not well-
grounded, and must be denied on that basis.  See Wade, supra.  


ORDER

The veteran's claim for service connection for hypertension 
is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

